Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 27 February 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (91/111/ECSC) #
 Type: Decision
 Subject Matter: executive power and public service;  trade policy
 Date Published: 1991-03-05

 Avis juridique important|41991D0111DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 27 February 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (91/111/ECSC) - Official Journal L 058 , 05/03/1991 P. 0028 - 0028DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 27 February 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (91/111/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the arrangements applicable under Decision 86/284/ECSC (1), as extended by Decision 90/147/ECSC (2), should be kept in force until 30 June 1991, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 In Article 7 of Decision 86/284/ECSC, '28 February 1991' shall be replaced by '30 June 1991'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1991. Done at Brussels, 27 February 1991. For the Council The President J.-C. JUNCKER (1) OJ No L 175, 1. 7. 1986, p. 111. (2) OJ No L 84, 30. 3. 1990, p. 109.